Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features  of  “a holding target portion” as recited in claims 1 and 6 ,“a heating body which is disposed to have a higher density at a portion of the placing device where the heat sink is formed than a portion of the placing device where the heat sink is not formed, when viewed from the top as recited in claims 3 and 7,  “the column-shaped members are arranged such that a density of the column-shaped members at a portion of the placing device where the target object is to be placed is higher than a density of the column-shaped members at a portion of the placing device where the target object is not to be placed” as recited in claims  4 and 8  ,” one end of the heat pipe is located in a portion where the heat sink is not provided, and the other end of the heat pipe is located in a portion where the heat sink is provided” as recited in claims 5 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 6, it is unclear “prominences and depressions” and “a holding target portion”comprise of? Are they shown in any of drawings?
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-2  (insofar as understood) are  rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Costello et al (Pat# 6,583,638).
As to claim 1, Costello et al disclose  an inspection apparatus configured to inspect a target object (Wafer) as shown in figures 1 and 3, comprising: a placing device (14) configured to place the target object thereon; a heater  (34,50 ,figure 3) provided in the placing device (14)  and configured to adjust a temperature of the placing device; and a position adjusting mechanism (58) configured to hold the placing device (14) on which the target object (wafer) is placed, and configured to perform a position adjustment between the target object placed on the placing device and a terminal (23)  to be brought into contact with the target object when an inspection of an electrical characteristic is performed, wherein the placing device(14)  is configured to be separated from the position adjusting mechanism when the inspection of the electrical characteristic is performed, and a heat sink (40,42,44,46,48) having prominences and depressions is provided at a portion of the placing device (14)  except a holding target portion (54) thereof which is to be held by the position adjusting mechanism (58).
	As to claim 2, it appears that the placing device (14) of Costello et al  has only the heat sink (40,42,44,46,48) as a cooling device configured to cool the placing device (14).
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Takahashi et al (pat# 6.111,421) disclose  Probe method and apparatus for inspecting an object.
  	Patterson (Pat#8106671) discloses  socketless Integrated Circuit Contact Connector 
	Akiyama et al (Pat#10,823,778) disclose inspection system.

	Hatta (Pat# 6,032,724) disclose temperature control apparatus fro sample susceptor.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867